DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H05-11277 (of record, hereinafter ‘277) in view of Dighrasker et al. (US 2015/0022003, hereinafter “Dighrasker”).

Claim 1: ‘277 discloses 
at least one sensor (6, for “measuring the current flowing through the relay contact; see [0008]); 
at least one relay (1); and 
a controller (5-10) coupled to the at least one sensor and to the at least one relay (see Fig.1), the controller being configured to: 
determine, based on stored relay specifications, a manufacturer total estimated relay lifetime (i.e. based upon that which is stored in the ROM, which stores data related to the life of the relay provided by the manufacturer; see [0008]); 
receive operational information indicative of operational parameters of operation of the at least one relay from the at least one sensor, the operational information including a current conducted by the at least one relay (see [0008], where current is measured and provided via 6); 
determine, based on the operational information, an effective number of relay cycles consumed by the operation of the at least one relay (see [0011]: “The life count estimation calculation means 9 corrects the count value from the counter means 5 according to the data form the life data correction means 7”); 
determine a modified number of remaining relay cycles, the modified number of remaining relay cycles being based on a difference between the manufacturer total estimated lifetime and the effective number of relay cycles consumed (“The life count 
output remaining relay lifetime information indicative of the modified number of remaining relay cycles (“…so that the remaining amount can be displayed”; see [0011]).

Claim 13: ‘277 discloses a component analysis system comprising: 
at least one computing device 
receive a respective manufacturer total estimated relay lifetime for each relay 
receive respective operational information indicative of operational parameters of operation of each relay 
determine, for each relay based on the respective operational information, a respective effective number of relay cycles consumed by operation of the respective relay (see [0011]: “The life count estimation calculation means 9 corrects the count value from the counter means 5 according to the data form the life data correction means 7”); 
determine, for each relay, a modified number of remaining relay cycles based on a difference between the respective manufacturer total estimated lifetime and the respective effective number of relay cycles consumed (“The life count estimating means 9 calculates the 
determine, based on the modified number of remaining relay cycles for each relay 
output the relay lifetime prognostic information (“…so that the remaining amount can be displayed”; see [0011]).

Claim 17: ‘277 discloses a non-transitory computer-readable medium (‘277 discloses the steps carried out via a microprocessor, thus including a non-transitory computer readable medium in the form of memory providing instructions from the microprocessor to inherently operate; see [0009]) storing thereon sequences of computer-executable instructions for operating 
determine, based on stored relay specifications, a manufacturer total estimated relay lifetime (based upon that which is stored in the ROM, which stores data related to the life of the relay provided by the manufacturer; see [0008]);; 
receive operational information indicative of operational parameters of operation of the at least one relay (see [0008], where current is measured and provided via 6); 
determine, based on the operational information, an effective number of relay cycles consumed by the operation of the at least one relay (see [0011]: “The life count estimation 
determine a modified number of remaining relay cycles, the modified number of remaining relay cycles being based on a difference between the manufacturer total estimated lifetime and the effective number of relay cycles consumed (“The life count estimating means 9 calculates the difference between the life count and the integrated value of the on/off count form the start of operation of the relay to obtain the remaining life count”; see [0011]); and 
output remaining relay lifetime information indicative of the modified number of remaining relay cycles (“…so that the remaining amount can be displayed”; see [0011]).

‘277 differs from the recited invention of claims 1, 13, and 17 in the context that the relay analysis system is implemented. ‘277 merely provides the relay within the context of a load and/or motor (see [0008]). ‘277 does not disclose the relay analysis system implemented within the context of a uninterruptible power supply comprising an input configured to receive input power, a backup power supply configured to output backup power, and an output configured to be coupled to at least one load and configured to provide output power from at least one of the input or the backup power supply. ‘277 further does not disclose the “plurality of uninterruptible power supplies including a plurality of relays” of claim 13 or the non-transitory computer-readable medium storing instructions “for operating an uninterruptible power supply” of claim 17.

Dighrasker discloses that a plurality of relay devices (171-174, 191-194) may be implemented in a plurality of UPS systems (111, 112, etc.) controlled by a controller (140) that 

Claims 2: ‘277 discloses a display, wherein the controller is configured to display the remaining relay lifetime information on the display (10, which includes a display; see [0009]).
Claims 3, 14, and 18: ‘277 discloses wherein the operational parameters include at least one of electrical parameters or environmental parameters (a current sensed by 6 and a temperature; see [0008] and [0012]).
Claim 6: ‘277 discloses wherein in determining the manufacturer total estimated relay lifetime, the controller is further configured to: retrieve manufacturer-supplied information indicative of an estimated total lifetime of the at least one relay at a test relay load current and a test relay temperature; and determine, based on the manufacturer-supplied information, an initial remaining lifetime of the at least one relay (see [0008], [0010], and [0012], where life curve data is stored in ROM 8, which is utilized with the data provided from current sensor 6 and a 
Claim 15: ‘277 and Dighrasker disclose wherein the at least one computing device is further configured to provide the modified number of remaining relay cycles for a respective relay to a respective uninterruptible power supply that includes the respective relay (i.e. the display of ‘277 implemented within a corresponding UPS of Dighrasker in the combination discussed above).
Claim 16: ‘277 discloses wherein the relay lifetime prognostic information includes at least one of: information indicative of a remaining lifetime of each relay of the plurality of relays (“…so that the remaining amount can be displayed”; see [0011]).

Claims 4, 5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘277 in view of Dighrasker as applied to claims 1 and 17 above, and further in view of Lukovic et al. (“A Methodology for Proactive Maintenance of Uninterruptible Power Supplies”, hereinafter “Lukovic”).

‘277 and Dighrasker disclose the limitations of claims 1 and 17 as discussed above. However, ‘277 only discloses providing the stored relay specification on a ROM (8) and does not disclose the recited “communication interface configured to be communicatively coupled to at least one server”, providing “component information indicative of the at least one relay to the at least one server via the communication interface” and “the component information including at least one of the remaining lifetime information, the operational information, or the stored relay specifications”. Lukovic discloses that a UPS system having a proactive maintenance monitoring .

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose “the controller is further configured to identify a load type of a load of the at least one relay responsive to identifying a switching event of the at least one relay” within the overall context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 2574946 A1 discloses another example of relay life cycle estimation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849